

[a1021final2014mipimage1.gif] 2014 Management Incentive Plan


I.    Objectives and Summary
CVS Caremark Corporation’s Management Incentive Plan (the “MIP”) is designed to
reward incentive-eligible employees (“Eligible Participants”) of CVS Caremark
Corporation and its subsidiaries (together, “the Company”) for their role in
driving performance and to encourage Eligible Participants’ continued employment
with the Company. Funding for the payment of incentive awards will be based on
actual results measured against pre-established financial goals. The amount of
each incentive award paid will be based on the performance of the Company and
the performance of the individual Eligible Participant.


The MIP shall be administered by the Management Planning and Development
Committee (the “Committee”) of the Board of Directors (the “Board”) under the
provisions herein and of the 2010 Incentive Compensation Plan (the “ICP”), and
the Committee may delegate to officers of CVS Caremark the authority to perform
administrative functions of the MIP as the Committee may determine and may
appoint officers and others to assist it in administering the MIP.
II.    Plan Year
The MIP is a calendar year plan, which runs from January 1 to December 31, 2014
(“Plan Year”). All dates in this document occur during the Plan Year unless
otherwise stated.


III.    Eligibility
A. Eligibility for Participation
The Chief Executive Officer of CVS Caremark Corporation (“CEO”) will determine
those employees who are eligible for participation in the MIP, provided that the
Committee shall determine the eligibility of employees who are or may be subject
to Section 162(m) of the Internal Revenue Code (collectively, “Section 162(m)
Eligible Participants”, whom will also be included in the term “Eligible
Participants” unless otherwise noted). In general, Eligible Participants include
all exempt employees who are not covered by any other incentive plans (including
the Executive Incentive Plan) and who are employed on or before November 1 of
the Plan Year; provided, however, that an employee who becomes a Section 162(m)
Eligible Participant after January 1 of the Plan Year shall be eligible for an
award under the MIP only to the extent that such award does not violate the
requirements of Section 162(m).


The CEO (or, as to Section 162(m) Eligible Participants, the Committee) may, for
any reason and in his or her (or its) sole discretion, at any time prior to the
end of the Plan Year, determine an employee’s eligibility for participation in
the MIP. Eligible Participants are subject to the terms and conditions relating
to incentive awards set forth in the MIP.


B. Section 162(m) Eligible Participants
Section 162(m) Eligible Participants shall be subject to the limitations
required to comply with the provisions of Section 162(m). Subject to the
requirements of Section 162(m), the Committee shall retain sole discretion to
determine a Section 162(m) Eligible Participant’s eligibility for an award, the
target award, and the amount of the actual award. In no event shall a Section
162(m) Eligible Participant’s award exceed the amount permitted by Section
162(m).


C. Newly-Eligible Employees
The award, if any, to an Eligible Participant who became an Eligible Participant
after the beginning of the Plan Year may be prorated based on the date of
eligibility.


D. Position Change
An employee who becomes an Eligible Participant on or before November 1 of the
Plan Year as a result of a position change may be eligible for a prorated MIP
award. If a position change results in an an employee becoming an Eligible
Participant for part of the Plan Year and other incentives during other parts of
the Plan Year, the employee may be eligible to receive a prorated award for the
amount of time in each incentive eligible position, subject to the terms of each
applicable incentive plan. A position change from one MIP-eligible position to
another MIP-eligible postion

2014 Management Incentive Plan    1     Confidential & Proprietary







--------------------------------------------------------------------------------



during the Plan Year does not result in a prorata award but rather an award
funded on the base salary of the Eligible Participant on December 31 of the Plan
Year and the individual award opportunity as of that date.


E. Demotions
If a previously Eligible Participant is demoted to a non-incentive eligible
position due to his or her violation of CVS Caremark policy or his or her
performance, or if he or she voluntarily transfers to a non-incentive eligible
position during the Plan Year, and is in the non-incentive eligible position on
the last day of the Plan Year, he or she will not be eligible to earn an
incentive award for the Plan Year under the MIP.


F. Terminations
Unless otherwise stated in Section VII of the MIP, if an Eligible Participant’s
employment terminates prior to the final determination of incentive awards for
the Plan Year, he or she will not be eligible to receive an incentive award
under the MIP. The final determination of incentive awards generally occurs in
February of the year following the Plan Year.


G. Rehires
Employees who are rehired as Eligible Participants on or before November 1 of
the Plan Year may be eligible for a prorated incentive award. For purposes of
proration, credit will only be given for time worked during the Plan Year in
incentive-eligible positions.


IV.     Target Measurements and Total Pool
A. Consolidated Company Funding
MIP funding is based on consolidated Company performance, measured by Operating
Profit, Pharmacy Benefit Management (“PBM”) Client Satisfaction, and Retail
Customer Service as defined below. Achievement of the Company’s Operating Profit
target will determine 80% of the total funding (the “Total Pool”); achievement
of PBM Client Satisfaction targets will determine 10% of the Total Pool; and
achievement of the Retail Customer Service target, as measured by ‘myCustomer
Experience’ scores, will determine the remaining 10% of the Total Pool.


1. Operating Profit
Operating Profit is determined by reference to EBIT (see Exhibit A) and may be
adjusted by the financial adjustments as approved by the Committee prior to the
end of the first fiscal quarter of the Plan Year (the “Financial Adjustments”).


If Operating Profit is below the minimum threshhold of 96.9% (see Exhibit B), no
formulaic funding will be made available for incentive awards, regardless of
Retail Customer Service and PBM Client Satisfaction performance, and there shall
be no incentive awards paid under the MIP.
2. PBM Client Satisfaction
Achievement of the PBM Client Satisfaction component of incentive funding will
be determined by the aggregate actual performance against target (see Exhibit B)
of the weighted composite of the following surveys:
•
Client Relationship and Loyalty Survey (weight = 50%)

•
Mail Service Pharmacy and Customer Care Survey (weight = 30%)

•
Specialty Pharmacy Satisfaction Survey (weight = 20%)

PBM Client Satisfaction funding is subject to adjustment based on Operating
Profit.
3. Retail Customer Service
The Retail Customer Service component of the incentive funding will be
determined using the myCustomer Experience actual performance against the target
(see Exhibit B). The myCustomer Experience score is derived based on Rx Score
and Front Store score and assigned weightings.


Retail Customer Service funding is subject to adjustment based on Operating
Profit.




COMPANY PERFORMANCE - TARGET MEASUREMENTS



2014 Management Incentive Plan    2     Confidential & Proprietary







--------------------------------------------------------------------------------





Measurement
Percent Weight
Measurement
Tool
Achievement Measured Against
Modifier
Operating Profit
80%
Earnings Before Interest and Taxes (“EBIT”)
2014 EBIT Goal
CEO & Committee Discretion (1)
Financial Adjustments
PBM
Client Satisfaction
10%
Client Relationship and Loyalty, Customer Care, Mail Service and
Specialty Surveys
2014 PBM
Client Satisfaction
Target


 Operating Profit Funding
Retail Customer Service
10%
myCustomer Service Scorecard
2014 myCustomer Experience Target
Operating Profit Funding

(1) Subject to restrictions applicable to Section 162(m) Eligible Participants


B. Total Pool Funding
After the achievement of at least threshold for Operating Profit has been
confirmed, performance of PBM Client Satisfaction and Retail Customer Service
compared to target for the Plan Year will be calculated. The Total Pool for all
business units will be fully based (100%) on consolidated Company performance.


The CEO or, in the case of Section 162(m) Eligible Participants, the Committee
may adjust the funding of the Total Pool at his or her or its discretion based
on (a) input from the PBM and Retail Presidents and Finance regarding their
assessment of the overall performance of the Company; and (b) assessment of the
achievement of Plan Year performance goals. In no case, however, can the CEO or
the Committee increase Total Pool funding due to PBM Client Satisfaction or
Retail Customer Service results.
C. Individual Performance
The Total Pool will be available for award to Eligible Participants under the
MIP, taking into account the individual contribution of each Eligible
Participant. The amount, if any, of the incentive award for an Eligible
Participant shall be detemined in the sole discretion of the Company, which
shall be final, binding and conclusive as to all parties having an interest
therein. The amount, if any, of the incentive award for a Section 162(m)
Eligible Participant shall be determined in the sole discretion of the
Committee, which shall be final, binding and conclusive as to all parties having
an interest therein.


D. Strategic Growth Initiatives
Incentive awards for certain Eligible Participants may take into account
achievement of the Company’s Strategic Growth Initiatives (SGIs) as a component
of the MIP (see Exhibit C). The SGIs reflect activity-based and financial
metrics. Progress on the achievement of each initiative is monitored on a
quarterly basis using a scorecard approach. For certain Eligible Participants,
SGIs may be incorporated into the MIP calculation as follows:
•
Corp VPs and above (including BPC): 25% of MIP award based on SGI results

•
Initiative Leaders and Members: 50% based on SGI results, and 50% on other
objectives

The Chief Executive Officer will recommend portfolio payout, applying a discount
for underperformance and a premium for exceeding expectations. This modifier can
range from +/- 25% of funding. In the case of Section 162(m) Eligible
Participants, the Committee shall determine the award payout, applying a
discount for underperformance and a premium for exceeding expectations. This
modifier can range from +/- 25% of the individual’s award, but in no event can
the award exceed the amount of the Total Pool that was established by the
Committee for the Section 162(m) Eligible Participant for the Plan Year.


V.    Earnings and Payout
A. Timing
Incentive awards will be paid to Eligible Participants as soon as
administratively feasible following the date the Total Pool is determined and
approved and the amount of incentive payments is determined for each eligible
participant, but in any case on or before March 15 of the year immediately
following the Plan Year. Incentive payments under the MIP may be subject to
garnishments and other state or federal requirements.



2014 Management Incentive Plan    3     Confidential & Proprietary







--------------------------------------------------------------------------------



B. Calculations
Calculations for full and partial awards will be based on each Eligible
Participant’s annual base salary and individual target opportunity as of the
last day of the Plan Year.


For purposes of proration, the 15th of the month will be used to determine if
the month is included or excluded from the incentive calculation, as follows:
1.
If an Eligible Participant is hired or returns to work from an authorized leave
of absence on or before the 15th of the month, the full month will be included
in the incentive calculations.

2.
If an Eligible Participant is hired or returns to work from an authorized leave
of absence after the 15th of the month, then the full month will be excluded
from the incentive calculations.

3.
If an Eligible Participant’s employment is terminated on or before the 15th of
the month and the employee is eligible for a prorated award under the Plan, then
the full month will be excluded from incentive calculations.

4.
If an Eligible Participant’s employment is terminated after the 15th of the
month and the employee is eligible for a prorated award under the Plan, then the
full month will be included in the incentive calculations.

Examples:
a.
An employee is hired as an Eligible Participant on September 14th. Because the
Eligible Participant is actively employed prior to the 15th of September, the
full month of September will be included in his/her prorated incentive award and
the Eligible Participant will receive a prorated incentive award covering a
total of four months. The award will be calculated using the Eligible
Participant’s individual award opportunity target and base salary as of December
31st.

b.
An Eligible Participant begins a personal leave of absence on June 3rd and
returns to active status on July 22nd. Assuming the Eligible Participant was
incentive eligible for the entire year, the months of June and July will be
excluded from the Eligible Participant’s incentive award and the Eligible
Participant will receive a prorated incentive award covering a total of 10
months. The award will be calculated using the Eligible Participant’s individual
award opportunity target and base salary as of December 31st.

C. Award Opportunity
Individual target awards will be determined by position and may vary based on
the Eligible Participant’s level in the organization.


D. Obligation to Pay Out Percentage of Total Pool
Eligible Participants, as a group, have a right to receive an amount at least
equal to the Total Pool, but no individual Eligible Participant shall be
entitled to receive an award or any specific amount of the Total Pool. In no
event will the aggregate of the total awards paid from the MIP be less than
92.5% of the Total Pool. To discourage unmerited litigation, any party or class
asserting a challenge or claim against the Company under any provision of the
MIP, including this Section V, shall bear their own costs relating to such
challenge or claim, and if the challenge or claim is unsuccessful, such party or
class shall reimburse the Company for all reasonable costs incurred by the
Company in responding to such challenge or claim.


VI.    Corrections to Incentive Awards
Any requested corrections to incentive award calculations must be submitted
through the Human Resources Business Partner to Compensation by April 15 of the
year following the Plan Year.


VII.
Eligible Participant Status

A. Performance
Subject to the requirements of Section 162(m), the Company has full discretion
in determining the amount, if any, of a MIP award to an Eligible Participant,
including Eligible Participants whose awards may be based on SGIs, and the

2014 Management Incentive Plan    4     Confidential & Proprietary







--------------------------------------------------------------------------------



Participant’s individual performance throughout the Plan Year will be considered
by the Company in the final determination of the Eligible Participant’s
incentive award.


B. Leaves of Absence
An Eligible Participant on a Company-approved leave of absence at any time
during the Plan Year who remains employed in an eligible position as of the last
day of the Plan Year will earn a prorated incentive award based on the number of
months actively worked (including time compensated as vacation, myTime or Paid
Time Off (“PTO”)) during the Plan Year, provided he or she meets all other
eligibility criteria for an incentive award. For purposes of proration, the 15th
of the month will be used to determine if the month is included or excluded from
the incentive calculation, as set forth above in Section V.B.


C. Reduction in Force, Retirement and Death
1. Reduction in Force
If an Eligible Participant is separated from employment by the Company on or
before the last day of the Plan Year due to a reduction in force, he or she may
be eligible, at the Company’s discretion, to receive a prorated incentive award
based on the number of months worked during the Plan Year and incentive targets
in place immediately before the separation date, provided the Eligible
Participant meets all other eligibility criteria for an incentive award. For
purposes of proration, the 15th of the month will be used to determine if the
month is included or excluded from the incentive calculation, as set forth
above.
2. Retirement
If an Eligible Participant is at least age 55 and has a minimum of 10 years of
service with CVS Caremark or a predecessor company/subsidiary or is at least age
60 and has a minimum of 5 years of service with CVS Caremark or a predecessor
company/subsidiary and the Eligible Participant retires before the end of the
Plan Year, he/she may be eligible to receive a prorated incentive award based on
the number of months worked during the Plan Year and incentive targets in place
immediately before the termination date, provided he/she meets all other
eligibility criteria for an incentive award. Eligible Participants who do not
meet the minimum retirement requirements under this section at the time of
retirement and who retire before the end of the Plan Year will not be eligible
for an incentive award.
3. Death
In case of the death of an Eligible Participant, a prorated incentive award may
be paid to the Eligible Participant’s spouse, if living; otherwise, in equal
shares to surviving children of the Eligible Participant. If there are no
surviving children, the benefit shall be paid to the Eligible Participant’s
estate. The incentive award will be prorated based on the number of months the
Eligible Participant worked during the Plan Year and incentive targets in place
immediately before the termination date, and shall be paid as soon as
administratively practicable following the death of the Eligible Participant but
no later than March 15 of the year following the Plan Year.
VIII.
Miscellaneous

A. No Promise of Continued Employment
The MIP does not create an express or implied contract of employment between CVS
Caremark and an Eligible Participant. Both CVS Caremark and the Eligible
Participant retain the right to terminate the employment relationship at will,
at any time and for any reason.
B. Rights are Non-Assignable
Neither the Eligible Participant, nor any beneficiary, nor any other person
shall have any right to assign, in whole or in part, the right to receive
payments under the MIP. Payments are non-assignable and non-transferable,
whether voluntarily or involuntarily.


C. Compliance with Applicable Law
An Eligible Participant must comply with all applicable state and federal law
and CVS Caremark policies to be eligible to receive an incentive award under the
MIP.


CVS Caremark will comply with all applicable laws concerning incentive awards;
the MIP and its administration are not intended to conflict with any applicable
state or federal law.

2014 Management Incentive Plan    5     Confidential & Proprietary







--------------------------------------------------------------------------------



D. Change in Control
In the event of a change in control of CVS Caremark, as defined in the ICP, the
MIP shall remain in full force and effect. Any amendments, modifications,
termination or dissolution of the MIP by the acquiring entity may only occur
prospectively and will not affect incentive targets or awards or eligibility in
place immediately before the date of the change in control or such later date as
it may be modified or dissolved by the acquiring entity.


Provisions regarding the payment of annual incentive awards that are set forth
in change in control agreements with Eligible Employees shall supersede those
appearing in the MIP.
E. Withholding
All required deductions will be withheld from the incentive awards prior to
distribution. This includes all applicable federal, state, or local taxes, as
well as any eligible 401(k) deductions and deferred compensation contributions
as defined by the applicable plans. Incentive awards that are deferred will be
taxed according to applicable federal and state tax law. Each Eligible
Participant shall be solely responsible for any tax consequences of his or her
award hereunder.


F. MIP Amendment/Modification/Termination
CVS Caremark retains the right to amend, modify, or terminate the MIP at any
time on or before the last day of the Plan Year for any reason, with or without
notice to Eligible Participants, provided that no changes shall be made with
respect to a Section 162(m) Eligible Participant that would not comply with the
requirements of Section 162(m).


G. MIP Interpretation
All inquiries with respect to the MIP and any requests for interpretation of any
provision in the MIP must be submitted to the appropriate Human Resources
Business Partner in writing. Failure to submit a request for resolution of a
dispute or question in writing within 30 days of distribution of the incentive
award may result in a waiver of the Eligible Participant’s rights to dispute the
MIP provision or amount of the incentive award.


Capitalized terms not otherwise defined herein shall have the meaning assigned
to such defined term(s) in the ICP. In the event of any conflict between the ICP
and the MIP, the terms of the ICP shall govern.
H. Recoupment of Incentive Awards
Each incentive award under the MIP shall be subject to the terms of the
Company’s Recoupment Policy as it exists from time to time, which may require
the Eligible Employee to immediately repay to the Company the value of any
pre-tax economic benefit that he or she may derive from the MIP.


I. Section 409A of the Internal Revenue Code
The Company intends that the MIP not violate any applicable provision of, or
result in any additional tax or penalty under, Section 409A of the Code, as
amended, and the regulations and guidance thereunder (collectively, “Section
409A”), and that to the extent any provisions of the Plan do not comply with
Section 409A the Company will make such changes as it deems reasonable in order
to comply with Section 409A. Payments hereunder are intended to qualify as
short-term deferral payments under Section 409A. In all events, the provisions
of CVS Caremark Corporation’s Universal 409A Definition Document are hereby
incorporated by reference, and notwithstanding the any other provision of the
Plan or any Award to the contrary, to the extent required to avoid a violation
of the applicable rules under Section 409A by reason of Section 409A(a)(2)(B)(i)
of the Code (requiring certain delays for “specified employees”), payment of any
amounts subject to Section 409A shall be delayed until the first business day of
the seventh (7th) month following the date of termination of employment. For
purposes of any provision of the Plan providing for the payment of any amounts
or benefits in connection with a termination of employment, references to an
Eligible Person’s “termination of employment” (and corollary terms) shall be
construed to refer to the Eligible Person’s “separation from service” with the
Company as determined under Section 409A.



2014 Management Incentive Plan    6     Confidential & Proprietary





